Citation Nr: 1115202	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-20 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, California


THE ISSUE

Entitlement to a priority level higher than Priority Group 8c for purposes of basic eligibility for enrollment in the Department of Veterans Affairs (VA) healthcare system.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the VA Medical Center in Palo Alto, California.  

In October 2005, a hearing was held before the undersigned sitting at the Regional Office (RO) in Oakland, California.  Another hearing was scheduled in April 2011, but as discussed below, the Veteran withdrew his claim prior to that date.  

The issues of entitlement to service connection for hearing loss, tinnitus, and right great toe degenerative joint disease have been raised by the record, but it is unclear whether or not they have been adjudicated.  The VA Medical Center should refer these claims to the appropriate RO for any needed action, to include the immediate development and adjudication of such claims.  


FINDINGS OF FACT

In a March 2011 statement, the Veteran withdrew his appeal to the question of entitlement to a priority level higher than Priority Group 8c for purposes of basic eligibility for enrollment in the VA healthcare system.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  In a March 2011 statement, the Veteran withdrew his appeal regarding entitlement to a priority level higher than Priority Group 8c for purposes of basic eligibility for enrollment in the VA healthcare system.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board no longer has jurisdiction to review and the appeal is dismissed.

In dismissing this appeal, the Board apologizes for the failure of VA to promptly send this appeal to the Board for adjudication.  The undersigned held a hearing with the Veteran in October 2005.  For reasons unknown to the undersigned the case was not referred for his review until April 2011.  The undersigned notes, however, that you have since withdrawn the claim and the Board will honor your request.  

As noted above, it appears you have pending claims of entitlement to service connection.  Please note that these claims are processed by the RO and not by the VA medical center.  If service connection is granted, your eligibility category for treatment would likely change and you should reapply for VA treatment at that time.  


ORDER

The appeal of the issue of entitlement to a priority level higher than Priority Group 8c for purposes of basic eligibility for enrollment in the VA healthcare system is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


